     Case 2:19-cv-09864-CAS-E Document 11 Filed 12/30/19 Page 1 of 2 Page ID #:53



 1   CAROL A. SOBEL SBN 84483
 2   MONIQUE A. ALARCON SBN 311650
     WESTON ROWLAND SBN 327599
 3   LAW OFFICE OF CAROL A. SOBEL
 4   725 Arizona Avenue, Suite 300
     Santa Monica, ca 90401
 5
     T. 310 393 3055
 6   E. carolsobel@aol.com
     E. monique.alarcon8@gmail.com
 7
     E. rowland.weston@gmail.com
 8
 9   PAUL COOK SBN 290583
     13148 Parkwood Place
10   Baldwin Park, CA 91706
11   E. cookp2012@lawnet.ucla.edu
12   Attorneys for Plaintiff
13
14
15            UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF
16
                        CALIFORNIA- WESTERN DIVISION

17
18    BALDWIN PARK FREE SPEECH            Case No.: 2:19-cv-09864- CAS-E
      COALITION, et al.,
19    ,                                   NOTICE OF MOTION AND
20            Plaintiffs,                 MOTION FOR ISSUANCE OF A
                                          PRELIMINARY INJUNCTION
21
            vs.
22
                                          Date: February 3, 2020
23   CITY OF BALDWIN PARK,                Time: 10:00 a.m.
24                 Defendant.             Ctrm: 8D
25
26                                        Action filed: Nov. 18, 2019
27
28
     Case 2:19-cv-09864-CAS-E Document 11 Filed 12/30/19 Page 2 of 2 Page ID #:54



 1         NOTICE IS HEREBY GIVEN THAT:
 2         On February 3, 2010 at 10:00 a.m. , or as soon thereafter as the motion may
 3   be heard in Courtroom 8D of the United States District Court First Street
 4   Courthouse in Los Angeles, California, the Honorable Christine Snyder, district
 5   judge presiding, Plaintiffs will move the Court for an order granting a Preliminary
 6   Injunction enjoining enforcement of Defendant City of Baldwin Park’s Municipal
 7   Code Section 153.170.040 (“TEMPORARY SIGNS”).
 8         The basis for the motion is that the challenged Municipal Code provisions
 9   restrict core expression in violation of Plaintiffs’ rights to free speech under the
10   First Amendment to the United States Constitution and Article I, Sec. 2 and 3 of
11   the California Constitution by imposing an impermissible prior restraint in the
12   form of a permit requirement and an unlawful tax on a temporary sign
13   application,
14         The motion is based on the Notice of Motion and Motion, the concurrently
15   filed Memorandum of Points and Authorities, the Declarations of Robert Ehlers,
16   Paul Cook and Carol Sobel, as well as all exhibits attached to the declarations.
17         The motion is also based on any subsequent pleadings, declarations and
18   exhibits submitted in Reply to the Opposition to the motion, if any, and as may be
19   presented at oral argument in this matter.
20
21   Dated: December 30, 2019              LAW OFFICE OF CAROL A. SOBEL
22                                         PAUL COOK
23
24                                              /s/ Carol A. Sobel
25                                         By: CAROL A SOBEL
                                           Attorneys for Plaintiffs
26
27
28


                                 NOTICE OF MOTION AND MOTION 1
